Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Orke on 2/15/2022.
The application has been amended as follows: 
Claims 46 and 47 should be corrected to depend on claim 41 instead of canceled claim 45.

Allowable Subject Matter
Claims 1-4, 7-13, 16-20, 26-28, 31-33, 37, 39-42, 44, and 46-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, 19, 26, and 41, the prior art of record fails to teach or suggest a parahydrogen production system comprising a microreactor which exposes the hydrogen to a catalyst to produce parahydrogen, and wherein the spin transfer device is a hydrogenation microreactor or signal amplification by reversible exchange (SABRE) microreactor, in combination with all other limitations of claims 1, 12, 19, 26, and 41, respectively. While parahydrogen reactors, SABRE reactors, and hydrogenation reactors are known in the art, nothing specifically teaches or suggests the use of microreactors for these components. 
In the applicant’s arguments filed 2/10/2022, the applicant cites Exhibit B (Barker et al., “Direct Production of a Hyperpolarised Metabolite on a Microfluidic Chip”), Exhibit C (Bordonali et al., “Parahydrogen based NMR hiperpolarisation goes micro: an albeolus for small molecule chemosensing”), and Exhibit D (TomHon et al., “A Versatile Compact Parahydrogen Membrane Reactor”) which postdate the present application as evidence to support the claimed limitations achieves an unexpected result. The examiner accepts the argument that the use of a microreactor is not a mere change in size as it yields unexpected results due to different operating principles. See Pages 12-14 of the applicant’s arguments. The examiner also reviewed all relevant references cited by the reference exhibits and found no prior art which teach or suggest the limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN L YENINAS/Examiner, Art Unit 2868